Citation Nr: 1447423	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a February 2014 decision, the Board denied entitlement to a rating in excess of 40 percent for the Veteran's service-connected degenerative disc disease of the lumbar spine.

The Veteran appealed the February 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 order, the Court granted a Joint Motion for Partial Remand (JMR), filed by the Veteran's attorney at that time and a representative from VA's Office of General Counsel, with respect to denial of referral for an extraschedular rating for degenerative disc disease of the lumbar spine.  The issue has been returned to the Board for action consistent with the JMR.


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine has not presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, so as to warrant referral for consideration of an extraschedular rating.


CONCLUSION OF LAW

The criteria for an extraschedular rating for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in October 2006, June 2008, May 2009, and December 2011 satisfied the duty to notify provisions with respect to the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine, as they notified him of the information he needed to provide, the regulations pertinent to the establishment of an increased rating and effective date, and the evidence that VA would attempt to obtain.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in October 2006, June 2008, October 2008, and January 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the claims file; performed examinations of the Veteran including repetitive-use range of motion testing; considered the Veteran's reported symptomatology; provided explanation of the Veteran's functional loss; and provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.

The Board notes that, pursuant to a December 2011 Board remand, the agency of original jurisdiction requested that the Veteran complete an Authorization and Consent to Release Information (VA Form 21-4142) to obtain identified private medical records.  However, the Veteran did not respond to this request.

The Board therefore finds that the duty to assist and duty to notify have been fulfilled and no further action is necessary under the mandates of the VCAA.

Legal Criteria

Ratings are based, as far as practicable, upon the average impairments of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The Veteran's degenerative disc disease of the lumbar spine is currently rated as 40 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5242, which provides the rating criteria for degenerative arthritis of the spine.  Diagnostic Code 5242 dictates that such disability is to be rated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

To accord justice in exceptional cases where the schedular standards are found to be inadequate, an RO is authorized to refer the case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

Analysis

VA and private medical treatment records reveal that the Veteran has a history of chronic back pain.  Specifically, the records show that the Veteran receives periodic treatment from both VA and private providers for complaints of back pain.

VA treatment records indicate that the Veteran has been treated for his degenerative disc disease through relatively conservative means, to include prescribed pain medications.  Private treatment records include a letter from the Veteran's chiropractor dated July 2007 that opines that the Veteran "should be reclassified to a greater level" of disability.  As noted above, the agency of original jurisdiction requested that the Veteran complete an Authorization and Consent to Release Information (VA Form 21-4142) so that additional records could be obtained from his chiropractor.  However, the Veteran did not respond to this request.  Therefore, in the absence of specific records from the chiropractor, the Board finds her statement that the Veteran should be assigned a higher rating to be of no probative value.

At a VA examination conducted in October 2006, the Veteran reported working as a service station manager forty to fifty hours per week.  He reported two or three flare-ups in the preceding year, causing an increase in pain and a decrease in range of motion.  He indicated that sweeping and mopping floors, standing behind a cash register, and repetitive bending increased his back pain.  The examiner reviewed the claims file, and noted no incapacitating episodes in the last twelve months, and no bladder, bowel or erectile dysfunction.  On examination, the Veteran's exhibited an antalgic gait favoring the right lower extremity.  The Veteran exhibited no spasms, but did complain of tenderness to firm palpation about the lumbosacral spine.  Strength of the lower extremities was normal.  The Veteran exhibited slow and stiff movements when rising from a chair.  He reported that his back pain limited him to lifting less than fifty pounds.

Range of motion testing revealed right lateral flexion to 20 degrees with pain from 12 to 20 degrees; left lateral flexion to 18 degrees with pain from 12 to 18 degrees; right rotation to 20  degrees; left rotation to 15 degrees with pain from 10 to 15 degrees; extension to 14 degrees with pain from 10 to 14 degrees; and forward flexion to 70 degrees with pain from 40 to 70 degrees.  After repetitive-use testing, forward flexion improved to 76 degrees.  The examiner noted that pain would be a limiting factor with repetitious activities involving the thoracolumbar spine.

At a VA examination conducted in June 2008, the Veteran reported he was employed full time as a service station manager.  He reported flare-ups every three to four months, and that he was absent from work less than one week during the previous twelve months.  He also reported a history of spasms, weakness, stiffness, and pain of the entire spine.  On examination, the June 2008 VA examiner observed no ankylosis of the lumbar spine.  Upon review of the claims file, the VA examiner noted no incapacitating episodes in the prior 12 months.  On testing, the Veteran exhibited right lateral flexion to 15 degrees with pain from 10 to 15 degrees; left lateral flexion to 13 degrees with pain from 8 to 13 degrees; lateral rotation, both left and right, to 12 degrees with pain at 12 degrees; extension to 14 degrees with pain from 10 to 14 degrees; and flexion to 45 degrees with pain from 20 to 45 degrees.  The examiner noted increased pain after repetitive use.  However, the only additional functional loss after repetitive use was during forward flexion, which decreased to 40 degrees.  The Veteran reported that his back pain limited his lifting to thirty-five pounds at any one time, and to ten pounds on a more frequent basis.  He also reported that he must sit for a couple of minutes after fifteen minutes of standing or walking.

At a VA examination conducted in October 2008, the Veteran reported he was employed full time as a service station manager.  He also reported that treatment for his degenerative disc disease of the lumbar spine consisted of Vicodin and home exercises.  He reported falls and unsteadiness, but the October 2008 VA examiner attributed these symptoms to the Veteran's degenerative joint disease of the knees and nerve damage to the thighs.  The Veteran also reported a history of fatigue, decreased motion, stiffness, weakness, and pain with chores related to activities of daily living.  He stated that he could walk one quarter mile at a time but that his back pain resulted in decreased mobility, as well as difficulty lifting, carrying, and reaching, and a lack of stamina.  He stated that he was absent from work for five days in the previous twelve months.

On examination, the Veteran was negative for spasm, atrophy, weakness, and ankylosing of the thoracolumbar spine, but was positive for guarding, pain with motion, and tenderness.  He also had a waddling gait.  On testing, he exhibited left and right lateral flexion both to 20 degrees with pain at 20 degrees; lateral rotation, both left and right, to 20 degrees with pain at 20 degrees; extension to 10 degrees with pain at 10 degrees; and flexion to 20 degrees with pain at 20  degrees.  The VA examiner opined that the measurements represented "normal" range of motion for the Veteran given the Veteran's body habitus and disabilities other than the degenerative disc disease of the lumbar spine.

At a VA examination conducted in January 2012, the Veteran reported working as a service station manager.  The Veteran indicated that since the last VA examination, his back instability had increased, causing several falls.  He reported flare-ups every three to four months that were incapacitating and would not allow him to work.  Range of motion testing revealed forward flexion to 45 degrees with pain at 30 degrees; extension to 20 degrees with pain at 15 degrees; lateral flexion, both left and right, to 20 degrees with pain at 15 degrees; and lateral rotation, both left and right, to 5 degrees with pain at 5 degrees.  The Veteran reported that his degenerative disc disease of the lumbar spine makes it difficult to perform the necessary physical tasks of servicing cars, that he has fallen on several occasions, and that he has difficulty walking, lifting, carrying, standing, or sitting for long periods.

The Veteran was able to perform repetitive-use testing, which revealed post-test range of motion of forward flexion to 35 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees and right and left lateral rotation to 5 degrees.  The Veteran exhibited an abnormal gait, had an abnormal spinal contour, and demonstrated guarding and/or muscle spasms.  However, he had no muscle atrophy.

Having carefully considered the Veteran's claim in light of the regulations governing extraschedular considerations, the Board finds that the first prong of Thun is not met.  The Board notes that the Veteran reports that his degenerative disc disease of the lumbar spine causes instability, which leads to falls.  The rating criteria under the General Rating Formula for Diseases and Injuries of the Spine, as summarized above, do not contemplate such symptom.  However, while the Veteran exhibited an antalgic gait favoring the right lower extremity, and the Veteran had a waddling gait, and complained of falls and unsteadiness, on VA examination in October 2008, the VA examiner specifically attributed these symptoms to the Veteran's degenerative joint disease of the knees, and nerve damage to the thighs.  He had continued similar complaints on VA examination in January 2012.  While the Veteran is competent to report experiencing unsteadiness, he is not competent to attribute such symptom to the service-connected back disability at issue, as opposed to other disabilities.  Such is a complex medical matter which does not lend itself to lay opinion.  The Veteran has not been shown to have had any medical training.  Thus, the Board affords greater probative weight to the October 2008 VA examiner's medical opinion which attributes the unsteadiness to knee disability and thigh nerve damage.  As the Veteran's unsteadiness has been clinically distinguished from manifestations of the service-connected back disability, it is not for consideration in rating the disability.  Thus, the evidence does not present such an exceptional disability picture that the available schedular rating criteria for the Veteran's degenerative disc disease are inadequate.  See Thun, 22 Vet. App. 111.

The Board notes that the Veteran also reported symptoms of difficulty standing, walking, sitting, lifting, and carrying.  However, such difficulties are contemplated by the schedular ratings, which are meant to reflect the average impairments of earning capacity caused by a disability.  See 38 U.S.C.A. § 1155 (West 2002).  The Board acknowledges that the Veteran also exhibited painful range of motion, weakness, and excess fatigability.  However, these symptoms are for consideration in determining functional loss as it pertains to a schedular rating.  See 38 C.F.R. §§ 4.40, 4.45, and 4.50; See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, these symptoms are not for consideration here as the issue before the Board is of entitlement to an extraschedular rating.

Moving on to the second prong of Thun, the Board finds that the criteria for an extraschedular rating for degenerative disc disease of the lumbar spine have not been met.  Specifically, the record is absent for any evidence that, due to his degenerative disc disease of the lumbar spine, the Veteran has required surgical intervention, emergency care, admission on an inpatient basis, or any other course of treatment beyond conservative measures.  Furthermore, at each of his four VA examinations, the Veteran reported working as a service station manager.  Thus, the record indicates that the Veteran has been employed throughout the appeal period.  Although the Veteran did report difficulties with some aspects of the job, such as sweeping and standing behind a cash register, the record is absent for evidence that his degenerative disc disease of the lumbar spine has markedly interfered with the Veteran's ability to perform his job.  In fact, at the June 2008 VA examination, the Veteran reported one week of absence from work in the previous twelve months due to his degenerative disc disease of the lumbar spine.  At the October 2008 VA examination, he reported five days of absence from work in the previous twelve months.  At the January 2012 VA examination, he reported flare-ups of back pain that prevent him from working every three to four months, but was not specific as to how many days of work he had missed.  The Board does not find such infrequent absences to constitute a marked interference with the Veteran's employment.  Therefore, the Veteran's degenerative disc disease of the lumbar does not have attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization in excess of what is contemplated in a schedular rating so as to render impractical the schedular rating criteria.

The Board does not doubt that symptoms and limitations caused by the Veteran's service-connected degenerative disc disease of the lumbar spine have had an adverse impact on the Veteran's ability to work; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that the assigned schedular rating for the service-connected degenerative disc disease of the lumbar spine is adequate, and that referral for an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER


Entitlement to an extraschedular rating for degenerative disc disease of the lumbar spine is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


